` NOTE: This order is nonprecedentia|.
United States Court of Appeals for the Federal Circuit
2009-32s9
mm/ib c_ RoBAci<Ei=<,
4 Petitioner,
V.
bEPArm/lent or AoRicuLTuRE,
Respondent.
Petition for review of the Merit Systems Protection Board in
DA0752080549-l-1_
ON |\/lOTlON
0 R D E R
David C. Robacker moves for reconsideration of the court's October 15, 2009
order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement
concerning discrimination.
Counsel for Robacker states that "[d]iscrimination is not alleged and the
petitioner saw no reason to file the statement." Pursuant to Fed. Cir. R. 15(c), the form
is required in all petitions for review of decisions of the lVlerit Systems Protection Board.
if no discrimination claim was raised before the Board or if any such claim has been
abandoned then the corresponding selection should be made on the form.
Robacker has still not submitted the Rule 15(c) form, nor has he submitted a
certificate of interest as required by Fed. Cir. R. 47.4.
Accordingly,
lT lS ORDERED THAT:

' The motion for reconsideration will be granted, the mandate will be recalled and
the petition will be reinstated if Robacker files a Rule 15(c) statement concerning
discrimination a certificate of interest, and his brief within 21 days of the date of filing of
this order. No further extensions should be anticipated
NOV 2 4 2009
Date
cc: George P. Powell, Esq.
Jeanne E. Davidson, Esq.
s17
2009-3289
FOR THE COURT
lsi Jan Horbaly
Jan Horbaly
Clerk
v-1oowF5f5P»E.
ms FEoERAi. cinc'iisirF°R
NW24mm
JAN HORBALY
CLERK